DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“defining,” in line 2 should read “defining:”.
“first and second side panels, front panel, and rear” in line 10 should read “the first and second side panels, the front panel, and the rear”.
“comprising,” in line 13 should read “comprising:”.
Claim 3 is objected to because of the following informality: “proximal” in line 1 should read “distal”.
Claim 6 is objected to because of the following informalities:
“wherein,” in line 1 should read “wherein:”.
“front tab” in lines 10-11 should read “top panel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation “wherein the adhesive strip extends completely across the proximal portion of the front tab” in lines 1-2. However, this is not disclosed in any part of the specification of the instant application. Instead, it is apparent from Figure 5 and described in Paragraphs 0025, 0026, and 0048 of the Patent Application Publication of the instant application that the adhesive strip 34 extends completely across the distal portion of the front tab 32. Thus, the limitation is not properly described in the specification.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 6 recites the limitation “a fold line extends and defines a common boundary between the rear panel and the front tab” in lines 10-11. However, this is not disclosed in any part of the specification of the instant application. Instead, it is apparent from Figure 5 and described in Paragraphs 0050 of the Patent Application Publication of the instant application that a fold line 60 extends and defines a common boundary between the rear panel 16 and the top panel 18. Thus, the limitation is not properly described in the specification.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitation “wherein the third connecting portion further comprises a flange subpanel having a fold line extending and defining a boundary between it and second connection portion” in lines 3-4. However, this is not disclosed in any part of the specification of the instant application. Instead, it is apparent from Figure 5 and described in Paragraphs 0052 of the Patent Application Publication of the instant application that the flange subpanel 30b has a fold line 45 extending and defining a boundary between it and a remainder of the third connecting portion 30. Thus, the limitation is not properly described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the gripping portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 5 depended from claim 4 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 5 depends from claim 4 instead of claim 1.
Claim 13 recites the limitation "the first connecting portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the first connecting panel”.
Claim 13 recites the limitation "the first connection portion " in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the first connecting panel”.
Claim 13 recites the limitation "the first connecting portion further comprises a flange subpanel having a fold line extending and defining a boundary between it and the first connection portion" in lines 1-2. It is unclear how the flange subpanel can possibly define a boundary between it and the first connecting portion when the flange subpanel is part of the first connecting portion. For examination panel further comprises a flange subpanel having a fold line extending and defining a boundary between it and a remainder of the first connecting panel”.
Claim 13 recites the limitation "the third connecting portion" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the third connecting panel”.
Claim 13 recites the limitation "the second connection portion " in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a remainder of the third connecting panel”.
Claim 16 recites the limitation "the sheet of material" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the sheet material”.
Claim 17 recites the limitation "the sheet of material" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the sheet material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Goodyear (US 2,218,509).
Regarding claim 1, Goodyear discloses a box (shown in Figure 2), comprising:
(a) a sheet material (the blank shown in Figure 1) defining:
(i) a bottom panel (4 in Figure 1);
(ii) first and second side panels (the left and right flaps 8 in Figure 1), the first side panel (the left flap 8 in Figure 1) being on a first lateral side (left side in Figure 1) of the box and the second side panel (the right flap 8 in Figure 1) being on a second lateral side (right side in Figure 1) of the box opposite to the first lateral side (apparent from Figure 1);
(iii) a front panel (6 in Figure 1);
(iv) a rear panel (7 in Figure 1); and
(v) a top panel (3 and 24 collectively in Figure 1);
(b) wherein the bottom panel (4), the first and second side panels (the left and right flaps 8 in Figure 1), the front panel (6), and the rear panel (7) define an interior space of the box (clear when Figure 1 is viewed in relation to Figure 2), and the top panel (3 and 24 collectively) defines a lid for covering the interior space (apparent from Figure 2, right column of Page 1 lines 36-39); and
(c) wherein the top panel (3 and 24 collectively) comprises a front tab (24), the front tab (24) comprising:
(i) an adhesive strip (31 in Figure 1) laterally extending across a distal portion (29 in Figures 1 and 2) of the front tab (24) for securing the front tab (24) to the front panel (6) when the lid covers the interior space (right column of Page 1 lines 43-46); and
(ii) parallel lines of perforations (27 in Figures 1 and 2) extending across a proximal portion (the portion of 24 below 29 in Figure 1) of the front tab (24) (apparent from Figure 1), the lines of 
Regarding claim 3, Goodyear discloses that the adhesive strip (31) extends completely across the distal portion (29) of the front tab (24) from the first lateral side (left side in Figure 1) to the second lateral side (right side in Figure 1) (apparent from Figure 1, right column of Page 1 lines 43-46).
Regarding claim 4, Goodyear discloses that the tear strip (28) defines a gripping portion (32 in Figures 1 and 2) for initiating tearing of the tear strip (28) along the parallel lines of perforations (27) (left column of Page 2 lines 1-3).
Regarding claim 5, Goodyear discloses that the gripping portion (32) comprises a protuberance (32) that extends beyond a lateral side edge of the front tab (24) (apparent from Figures 1 and 2, left column of Page 2 lines 1-3).
Regarding claim 6, Goodyear discloses that:
(i) a fold line (horizontal score line 2 between 7 and 4 in Figure 1) extends and defines a common boundary between the rear panel (7) and the bottom panel (4) (apparent from Figure 1);
(ii) a fold line (horizontal score line 2 between 6 and 4 in Figure 1) extends and defines a common boundary between the front panel (6) and the bottom panel (4) (apparent from Figure 1);
(iii) a fold line (vertical score line 9 between left flap 8 and 4 in Figure 1) extends and defines a common boundary between the first side panel (the left flap 8 in Figure 1) and the bottom panel (4) (apparent from Figure 1);
(iv) a fold line (vertical score line 9 between right flap 8 and 4 in Figure 1) extends and defines a common boundary between the second side panel (the right flap 8 in Figure 1) and the bottom panel (4) (apparent from Figure 1); and
(v) a fold line (horizontal score line 2 between 7 and 3 in Figure 1) extends and defines a common boundary between the rear panel (7) and the top panel (3 and 24 collectively) (apparent from Figure 1).
Regarding claim 16, Goodyear discloses that the perforations (27) extend through the sheet material (the blank shown in Figure 1) (right column of Page 1 lines 53-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Lahlouh (US 2014/0305944).
Regarding claim 2, Goodyear discloses all the limitations of the claim as stated above except: the adhesive strip comprises a protective liner that is peelable.
Lahlouh teaches that it was known to provide an adhesive strip (310 in Figure 3) with a protective liner (312 in Figure 3) that is peelable, in order to protect the adhesive strip (310) until sealing (Paragraph 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goodyear to incorporate the teachings of Lahlouh by providing the adhesive strip (31 of Goodyear) with a protective liner that is peelable, because doing so would protect the adhesive strip until sealing.

Claim 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear.
Regarding claim 14, Goodyear discloses all the limitations of the claim as stated above but does not expressly teach: the sheet material is corrugated.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the sheet material of Goodyear to be corrugated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0020, 0021, and 0055 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Goodyear discloses all the limitations of the claim as stated above but does not expressly teach: the sheet material is corrugated cardboard.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the sheet material of Goodyear to be corrugated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0021 and 0055 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 17, Goodyear discloses that the perforations (27) extend through the sheet material (the blank shown in Figure 1) (right column of Page 1 lines 53-55).
However, Goodyear disclose that: the perforations do not extend through the sheet material.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the perforations (27) of Goodyear so that they do not extend through the sheet material because Applicant has not disclosed that the perforations not extending through the sheet material provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the perforations of Goodyear which extend through the sheet material, because both options allow the tear strip to be torn from the fest of the front tab.
Therefore, it would have been an obvious matter of design choice to modify Goodyear to obtain the invention as specified in claim 17.

Claims 1, 7-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo, JR. (US 2016/0101923), hereinafter Costanzo, in view of Goodyear (US 2,218,509).
Regarding claim 1, Costanzo discloses a box (the box formed from box blank 101 in Figure 2), comprising:
(a) a sheet material (101 in Figure 2) defining:
(i) a bottom panel (shown circled in an annotated version of Figure 2 of Costanzo, hereinafter Figure 2x, below);
(ii) first and second side panels (shown circled in Figure 2x below), the first side panel (shown circled in Figure 2x below) being on a first lateral side (left side in Figure 2) of the box and the second side panel (shown circled in Figure 2x below) being on a second lateral side (right side in Figure 2) of the box opposite to the first lateral side (apparent from Figure 2x below);
(iii) a front panel (shown circled in Figure 2x below);
(iv) a rear panel (shown circled in Figure 2x below); and
(v) a top panel (shown circled in Figure 2x below);
(b) wherein the bottom panel, the first and second side panels, the front panel, and the rear panel define an interior space of the box, and the top panel defines a lid for covering the interior space (Paragraphs 0074 and 0052-0055); and
(c) wherein the top panel (shown circled in Figure 2x below) comprises a front tab (shown circled in Figure 2x below), the front tab (shown circled in Figure 2x below) comprising:
(i) an adhesive strip (one of the adhesive strips shown in Figure 2x below, which are similar to adhesive strips 196 in Figure 1) laterally extending across a distal portion of the front tab (apparent 

    PNG
    media_image1.png
    937
    880
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Costanzo
However, Costanzo does not disclose: the front tab comprises (ii) parallel lines of perforations extending across a proximal portion of the front tab, the lines of perforation defining a tear strip for releasing the top panel from the front panel.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costanzo to incorporate the teachings of Goodyear by providing parallel lines of perforations extending across a proximal portion of the front tab (shown circled in Figure 2x above), the lines of perforation defining a tear strip for releasing the top panel from the front panel, because doing so would allow the box to be easily opened by tearing the tear strip to free its contents.
Regarding claim 7, Costanzo discloses that the first side panel (shown circled in Figure 2x above) comprises two subpanels (shown circled in a second annotated version of Figure 2 of Costanzo, hereinafter Figure 2y, below) having a fold line extending and defining a common boundary therebetween (apparent from Figure 2y below).

    PNG
    media_image2.png
    803
    1277
    media_image2.png
    Greyscale

Figure 2y: second annota
Regarding claim 8, Costanzo discloses that the first side panel (shown circled in Figure 2x above) further comprises two flange subpanels (shown circled in Figure 2y above) having a fold line extending and defining a common boundary therebetween (apparent from Figure 2y above).
Regarding claim 9, Costanzo discloses that the second side panel (shown circled in Figure 2x above) comprises two subpanels (shown circled in Figure 2y above) having a fold line extending and defining a common boundary therebetween (apparent from Figure 2y above).
Regarding claim 10, Costanzo discloses that the second side panel (shown circled in Figure 2x above) further comprises two flange subpanels (shown circled in Figure 2y above) having a fold line extending and defining a common boundary therebetween (apparent from Figure 2y above).
Regarding claim 11, Costanzo discloses that the sheet material (101) further defines first and second connecting panels (shown circled in Figure 2y above), each of the first and second connecting panels (shown circled in Figure 2y above) having a respective fold line extending and defining a boundary between it and the first side panel (apparent from Figure 2y above).
Regarding claim 12, Costanzo discloses that the sheet material (101) further defines third and fourth connecting panels (shown circled in Figure 2y above), each of the third and fourth connecting panels (shown circled in Figure 2y above) having a respective fold line extending and defining a boundary between it and the second side panel (apparent from Figure 2y above).
Regarding claim 13, Costanzo discloses that the first connecting panel (shown circled in Figure 2y above) further comprises a flange subpanel (shown circled in Figure 2y above) having a fold line extending and defining a boundary between it and a remainder of the first connecting panel (apparent from Figure 2y above); and that the third connecting panel (shown circled in Figure 2y above) further comprises a flange subpanel (shown circled in Figure 2y above) having a fold line extending and defining a boundary between it and a remainder of the third connecting panel (apparent from Figure 2y above).
Regarding claim 18, Costanzo discloses that the bottom panel (apparent from Figure 2x above) comprises minor score lines (103 in Figure 2) facilitating collapsing of the box when in an assembled state (Paragraph 0074).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731